FILE COPY




                      THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                      Austin, Texas 78711
      !&>v                                                                 (512)463-1312




                                     September 30, 2013

Mr. Steven Rade Guy                            Ms. Kelley Denney Peacock
The Norman Law Firm                            Cherokee County District Attorney
215 East Commerce St, 2nd Floor                PO Box 839
Jacksonville, TX 75766-1870                    Linden, TX 75563

Mr. Gregory Lee West
Cherokee County Jail                                          RLE                T OF APPEALS
272 Underwood St.                                                 12th Court of Appeals District
Rusk, TX 75785

RE:     Case Number: 13-0760
                                                                         SEP 3 0 2013
        Court of Appeals Number:
        Trial Court Number: 2011 -02-0106                               Vt LER TEXAS
                                                                  CATHY 3. LUSK, CLERK
Style: IN RE GREGORY LEE WEST


Dear Counsel:


        Today the Supreme Court of Texas issued the enclosed abatement order in the above-
referenced case.

                                                 Sincerely,



                                                 Blake A. Hawthorne, Clerk

                                                 by Claudia Jenks, Chief Deputy Clerk

cc:   Ms. Laverne Lusk
      Ms. Cathy S. Lusk
                                                                                        FILE COPY




                IN THE SUPREME COURT OF TEXAS

                                                                         RLED IN COURT OFAPPEALS
                                                                           •\2Xh C•y-'fi.ci Apneais District
                                             No. 13-0760




                            In Re Gregory Lee West, Relator
                                                                                  TYLER TE
                                                  V.                        CATHY S, '
                                     , Real Party in Interest


                               On Petition for Writ of Mandamus




                                               ORDER


        1.     The motion to abate appeal, filed on , is granted, and this case is ABATED to allow
the parties to proceed with settlement negotiations.
        2.     This case is removed from the Court's active docket until, by which time the parties
must file either a status report or a motion to dismiss. The parties shall immediately notify this
Court about any changes in status in the settlement proceedings.


        Done at the City of Austin, this 30 day of September, 20.

                                                                       ft^, VW>j5:SKi^_^*-
                                                       Blake A. Hawthorne, Clerk
                                                       Supreme Court of Texas


                                                       By Claudia Jenks, Chief Deputy Clerk